Citation Nr: 0527662	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  96-52 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for bowel disorder and sexual dysfunction 
due to VA surgical treatment provided in February 1995.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel





INTRODUCTION

The veteran had active duty service from February 1976 to 
October 1982.

The procedural history of this case is rather confusing.  
This matter originally came before the Board of Veterans' 
Appeals (the Board) on appeal from rating decisions of the 
North Little Rock, Arkansas Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
veteran's claim for disability compensation benefits under 
the provisions of 38 U.S.C.A. § 1151. The Board remanded the 
case for further development in March 1998 (corrected 
decision issued in June 1998) and April 1999.

In July 2000, the Board issued a decision denying the 
veteran's claim, and he subsequently appealed to the United 
States Court of Appeals of Veterans Claims (formerly known as 
the U.S. Court of Veterans Appeals) (hereinafter "Court"). 
The parties filed a Joint Motion for Remand in November 2000, 
requesting that the Court vacate the Board's decision and 
remand the case to the Board for additional development and 
readjudication. The Court granted the joint motion in an 
Order issued in December 2000. The case was then returned to 
the Board for compliance with the directives in the Court's 
Order and the Joint Motion for Remand.

The Board denied the veteran's claim again in a September 
2001 decision.

The veteran appealed the Board's September 2001 decision 
denying the veteran's claim to entitlement to compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for bowel 
disorder and sexual dysfunction due to VA surgical treatment 
provided in February 1995 to the Court. The Court vacated the 
Board's September 2001 decision in a November 2003 single 
judge opinion.  

The VA Office of General Counsel, on behalf of the Secretary, 
appealed the case to the United States Court of Appeals, 
Federal Circuit (Federal Court).  In a June 2004 action, the 
Federal Court vacated and remanded the Court's November 2003 
single judge opinion.

Even though the Court's first order (vacating the prior Board 
decision in this case) had itself been vacated by the Federal 
Circuit in August 2004, the veteran's attorney and a 
representative of the VA Office of General Counsel, on behalf 
of the Secretary, filed a Joint Motion to once again vacate 
the Board's decision.  In an August 2004 Order, the Court 
granted the joint motion.

The veteran has requested multiple extensions of time in this 
case, which have been granted by the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify him if 
further action is required on his part.


REMAND

The basis of the last joint motion was the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA, 38 U.S.C.A. § 5100 
et seq. (West 2002), was enacted in November 2000, during the 
course of this appeal.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004) (regulations promulgated to implement 
the statutory changes).  Among other things, the VCAA 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  

With respect to notice, the VCAA provides that, upon receipt 
of a complete or substantially complete application, VA must 
notify the claimant and his representative, if any, of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a).  

The notice should indicate what information or evidence 
should be provided by the claimant and what information or 
evidence VA will attempt to obtain on the claimant's behalf. 
Id. 

Pursuant to the Court's recent Order, the case is REMANDED 
for the following action:

1.  The RO should notify the veteran and 
his representative of any information or 
lay or medical evidence not previously 
provided that is necessary to 
substantiate his claim for entitlement to 
compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for 
bowel disorder and sexual dysfunction due 
to VA surgical treatment provided in 
February 1995, and of what information or 
evidence the veteran should provide and 
what information or evidence VA will 
attempt to obtain on his behalf.  

?	The notice must comply with 
38 U.S.C.A. § 5103(a) and any 
applicable legal precedent.  The RO 
should allow the appropriate period 
of time for response.  

2.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal, as set 
forth above.  If the disposition of 
remains unfavorable, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


